Citation Nr: 0123096	
Decision Date: 09/21/01    Archive Date: 09/24/01	

DOCKET NO.  94-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) initial rating 
for residuals of burns of the ears, neck, and right hand.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



INTRODUCTION

The veteran had active service from April 1950 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In November 1997, the Board issued a decision denying service 
connection for a psychiatric disability, including PTSD.  By 
memorandum decision, dated February 2000, the United States 
Court of Appeals for Veterans Claims (Court) affirmed the 
Board's decision denying service connection for a psychiatric 
disability, including PTSD.  The United States Court of 
Appeals for the Federal Circuit subsequently remanded the 
case to the Court for proceedings consistent with Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. 2000).  By order dated in 
March 2001 the Court vacated and remanded the Board's 
November 1997 decision.  Copies of the Court's decision and 
order have been included in the veteran's claims file.  


REMAND

Subsequent to the Board's November 1997 decision the veteran 
perfected an appeal with respect to the initial evaluation 
assigned for residuals of burns of the ears, neck and right 
hand.  The record reflects that the veteran's most recent 
examination addressing these burns was accomplished in July 
1999 and the most recent request for treatment records, 
directed to the VA outpatient clinic in Evansville, was in 
March 1997.  The July 1999 VA examination report reflects 
that the veteran continues to receive ongoing care at the 
Evansville VA outpatient clinic.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
reaffirms and clarifies the VA's duty to assist and provide 
notification to claimants.  See also recently published 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), promulgated pursuant to the enabling statute.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
his representative and request that they 
provide the names and addresses of all 
health care providers, both VA and non-
VA, that have provided the veteran any 
psychiatric care or care related to 
residuals of burns of the ears, neck, and 
right hand since March 1997.  After 
obtaining any necessary authorization, 
the RO should contact health care 
providers identified, including the 
Evansville VA Outpatient Clinic, and 
request copies of all records relating to 
any treatment provided the veteran for 
psychiatric disability or residuals of 
burns of the ears, neck and right hand 
from March 1997 until the present.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected residuals 
of burns of the ears, neck, and right 
hand.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The examiner should identify all 
scars that are residuals of burns of the 
ears, neck, and right hand.  The examiner 
should indicate if the original burns 
were either second or third degree as 
well as the size and location of any area 
of the skin that is residual to the burns 
of the ears, neck, and right hand.  The 
examiner is requested to indicate whether 
there is any scarring that is residual to 
the burns and, if so, whether the 
scarring is superficial, poorly 
nourished, has repeated ulceration, 
tender and painful on objective 
demonstration, or limits the function of 
the part affected.  A complete rationale 
should be provided for any opinion 
offered.  

4.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified psychiatrist, if available, to 
determine the existence and etiology of 
any currently manifested psychiatric 
disorder.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that the veteran 
currently has an acquired psychiatric 
disorder, including whether he currently 
has PTSD.  If an acquired psychiatric 
disorder is indicated to currently exist, 
the examiner is requested to offer an 
opinion as to the etiology of that 
identified disorder, including whether it 
is as least as likely as not that such 
disorder existed during the veteran's 
active service or is related to his 
active service.  A complete rationale 
should be provided for all opinions 
given.

5.  Then the RO should readjudicate the 
issues on appeal.  

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


